DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The response filed on June 15, 2021 is acknowledged. Applicant canceled all previously pending claims and added new claims 29-45, thus constructively electing the new claims for examination on the merits. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 26, 2019, October 2, 2019 and June 28, 2021 are being considered by the examiner.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
As acknowledged by Applicant, this application is a CIP of 13/945,900. The disclosure of 13/945,900 fails to provide adequate support or enablement in the manner provided by pre-AIA  35 U.S.C. 112, first paragraph, for the claims of this application (see drawings). Consequently, the claims of this application will not be afforded priority to 13/945,900. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
220  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in 
Claim Objections
In claim 39, to obviate potential indefiniteness, the limitation “the sample” should be changed to “the biological sample”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 29, 30, 33-38 and 40-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tung et al. (US 2005/0119589 A1).
With respect to claim 29, Tung et al. disclose a method for collecting a biological sample comprising: 
(a) receiving a device comprising (see Figs. 2, 5 and 6): 
(i) a housing having a sample interface 130 to receive the biological sample; 
(ii) a conduit 350, disposed within the housing, the conduit having openings at a first end (top) and a second end (bottom) (see Fig. 4), with the opening at the first end configured to receive the biological sample from the sample interface 130; 

(iv) a mechanical actuator 220; 
(b) providing a biological sample in said sample interface 130 and thereby drawing (via gravity) the biological sample from the sample interface 130 into the conduit 350; and 
(c) moving the housing from a first position (see Fig. 2) to a second position (see Fig. 5), whereby the first position provides an opening to the sample interface 130, and the second position restricts access to the sample interface 130, and wherein the mechanical actuator 220 is configured to dispense a predetermined amount of the biological sample from the second end of the conduit 350 into the sample storage chamber 360 via mechanical force when the housing is moved from the first position to the second position (see [0007]).  
With respect to claim 30, the mechanical actuator 220 is configured to control a plunger 340 disposed within the conduit 350 to dispense the biological sample into the sample storage chamber 360 (see Fig. 5).  
With respect to claims 33-35, the sample storage chamber 360 includes a membrane 280 comprising a reagent (see Fig. 2 and [0011]).  
With respect to claim 36, the housing is formed from first and second portions 220 and 130 configured to be pressed towards one another, to configure the device from the first position to the second position (see Fig. 5).  
With respect to claims 37 and 38, the mechanical actuator 220 is rotatable to lock the device in the second position (see Fig. 5 and [0039]).  
With respect to claim 40, the method further comprises testing the biological sample via a test region 370 disposed within the housing (see [0036]).  
With respect to claim 41, the test region 370 is in fluid communication with the conduit 350 (see Fig. 6).  
With respect to claim 42, the test region 370 is in fluid communication with the conduit 350 and the sample storage chamber 360 via a fluid passage region (see Fig. 6 reproduced below).  

    PNG
    media_image1.png
    262
    654
    media_image1.png
    Greyscale

With respect to claim 43, the device further comprises a wicking material 280 disposed within the fluid passage region so as to wick a fluid comprising the biological sample to the test region 370 (see Figs. 2 and 6).  
With respect to claim 44, the test region 370 comprises a lateral flow strip 280 (see Figs. 2 and 6).  
With respect to claim 45, the sample interface 130 comprises a collection well formed within the housing (see Fig. 2).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29, 31-33, 36-38 and 45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujimoto (US 2018/0043358 A1).
With respect to claim 29, Fujimoto discloses a method for collecting a biological sample (e.g. blood, see [0024]) comprising: 
(a) receiving a device comprising (see Figs. 1 and 2): 
(i) a housing having a sample interface 30 to receive the biological sample; 

(iii) a sample storage chamber S5, disposed within the housing, and configured to receive the biological sample from the conduit L4; and 
(iv) a mechanical actuator 2; 
(b) providing a biological sample in said sample interface 30 and thereby drawing (via capillary action) the biological sample from the sample interface 30 into the conduit L4 (see [0037]); and 
(c) moving the housing from a first position (cover 70 open) to a second position (cover 70 closed and actuator 2 fully depressed), whereby the first position provides an opening to the sample interface 30, and the second position restricts access to the sample interface 30, and wherein the mechanical actuator 2 is configured to dispense a predetermined amount of the biological sample from the second end of the conduit L4 into the sample storage chamber S5 via mechanical force when the housing is moved from the first position to the second position (see [0034]).  
With respect to claim 31, the conduit L4 is a capillary tube (see [0027]), and the biological sample is drawn from the sample interface 30 into the conduit by L4 by capillary action (see [0037]).  
With respect to claim 32, the device comprises multiple conduits L4 and L1 receiving the biological sample from the sample interface 30 (see Fig. 1).  
With respect to claim 33, the sample storage chamber S5 comprises a reagent (see [0024]). 
With respect to claim 36, the housing is formed from first and second portions 10 and 2 configured to be pressed towards one another, to configure the device from the first position to the second position (see Fig. 1).  
With respect to claim 37, the mechanical actuator 2 is rotatable by rotating the entire device. 
With respect to claim 38, because the mechanical actuator is actuated by a motor and controlled by a computer 3 (see [0031]-[0032]), the device appears to be locked in whatever position that the computer 3 controls the mechanical actuator 2 to be in.
Absent further clarification, the limitation “locked” is being broadly interpreted to refer to a fixed state.  
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Tung et al. in view of Fleming (US 2008/0118399 A1).
Tung et al. do not disclose a drying medium. However, Tung et al. disclose that the test strip 280 is impregnated with dried reagents (see [0044]). To maintain the integrity of the test strip, it would have been obvious to one of ordinary skill in the art to provide the sample storage chamber of the Tung et al. device with a desiccant as taught by Fleming (see [0009]). The limitation “that dries the sample” in claim 
Conclusion
The following prior art is made of record because they are considered pertinent to Applicant's disclosure:
1) Cheng et al. (US 10,545,140 B2) disclose a test strip cartridge comprising a sliding cover 4 that can be actuated from a first position in which a sample port 2d is accessible (see Fig. 1) to a locked second position in which the sample port 2d is sealed (see Fig. 2).
2) Frey et al. (US 7,404,931 B2) disclose a device having a housing that can be actuated from a first position (see Fig. 3a) to a second position (see Fig. 3c) to convey a biological fluid sample (i.e. plasma) from a sample interface 3 to a sample storage chamber 13.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559. The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PAUL S HYUN/Primary Examiner, Art Unit 1797